Case: 1:17-cv-05409 Document #: 187-1 Filed: 07/16/20 Page 1 of 19 PageID #:2759




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

GEORGE CAVELLE,

                  Plaintiff,
                                                    No. 1:17-CV-5409
      v.
                                                    Judge Robert M. Dow, Jr.
CHICAGO TRANSIT AUTHORITY, and                      Magistrate Judge Gabriel A. Fuentes
DORVAL CARTER, JR.,

                  Defendants.

REPLY IN SUPPORT OF DEFENDANTS’ MOTION FOR PARTIAL JUDGMENT ON
 THE PLEADINGS AND REQUEST FOR SANCTIONS PURSUANT TO FEDERAL
                  RULE OF CIVIL PROCEDURE 26(g)

                                     Exhibit List

                         Exhibit A      March 7, 2019 Transcript before Mag. Judge
                                        Rowland at 25-30

                         Exhibit B      Plaintiff’s Supplemental Response to Defendants’
                                        Second Supplemental Interrogatories dated 4/15/19

                         Exhibit C      Babbitt-Sweeney Feb 2020 Email exchange
Case: 1:17-cv-05409 Document #: 187-1 Filed: 07/16/20 Page 2 of 19 PageID #:2760




      EXHIBIT A
Case: 1:17-cv-05409 Document #: 187-1 Filed: 07/16/20 Page 3 of 19 PageID #:2761

                                                                                   1

    1                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
    2                               EASTERN DIVISION
    3
    4    GEORGE CAVELLE,                               )   No. 17 C 5409
                                                       )
    5                         Plaintiff,               )
                                                       )
    6                   vs.                            )   Chicago, Illinois
                                                       )
    7    CHICAGO TRANSIT AUTHORITY, DORVAL             )
         R. CARTER, JR., individually, JOHN            )
    8    DOE 1, and JOHN DOE 2,                        )
                                                       )   March 7, 2019
    9                         Defendants.              )   11:05 a.m.
  10
                              TRANSCRIPT OF PROCEEDINGS
  11             BEFORE THE HON. MARY R. ROWLAND, MAGISTRATE JUDGE
  12
        APPEARANCES:
  13
        For the Plaintiff:          MR. ROBERT D. SWEENEY
  14                                MR. JOHN J. SCHARKEY
                                    Sweeney & Scharkey LLC,
  15                                111 West Washington Street, Suite 1160,
                                    Chicago, Illinois 60602
  16
  17    For the Defendants:         MR. JOHN F. KENNEDY
                                    MS. ELIZABETH E. BABBITT
  18                                Taft, Stettinius & Hollister LLP,
                                    111 East Wacker Drive, Suite 2800,
  19                                Chicago, Illinois 60601
  20
        ALSO PRESENT:               MS. KAREN G. SEIMETZ
  21
  22
  23                                PATRICK J. MULLEN
                                 Official Court Reporter
  24                          United States District Court
                          219 South Dearborn Street, Room 1412
  25                            Chicago, Illinois 60604
                                    (312) 435-5565
           Case: 1:17-cv-05409 Document #: 187-1 Filed: 07/16/20 Page 4 of 19 PageID #:2762

                                                                                              25

               1               THE COURT: Okay.
               2               MR. SWEENEY: If that's off the table, then fine.
               3               THE COURT: Fine.
               4               MR. SWEENEY: Yeah.
04:34:00       5               THE COURT: Online presence, posting on websites,
               6   social media, you've got the policies. Do you have any
               7   outstanding discovery on that?
               8               MR. KENNEDY: Yes, we do, Judge.
               9               THE COURT: Okay. What's up with that?
04:34:15     10                MR. KENNEDY: To put it in context, Mr. Cavelle had a
             11    side job or a side career, depending on how it's characterized.
             12    He referred to himself as the G Cavelle Project, and he
             13    represents himself to be a DJ, musician, artist, and the like.
             14    He had a Facebook page at the time that has since been taken
04:34:43     15    down, and we wanted to get access to his Facebook page. His
             16    website that he had at the time has been taken down, and we
             17    wanted access to that, and his various social media.
             18                The reason, Judge, is that as the number 3 at the CTA,
             19    the images depicted in these various outlets depict Mr. Cavelle
04:35:11     20    in bars, depict scantily clad women. They project an image not
             21    of somebody who's the number 3 and responsible for CTA safety,
             22    but somebody who's out clubbing and suggests a certain
             23    lifestyle that doesn't reflect the gravity of the job that he
             24    holds.
04:36:02     25                We wanted to -- that was part of the culture that
           Case: 1:17-cv-05409 Document #: 187-1 Filed: 07/16/20 Page 5 of 19 PageID #:2763

                                                                                              26

               1   Mr. Cavelle had when he was at the CTA. Oftentimes, and one in
               2   particular where there was a catastrophe, where there was a
               3   derailment, Mr. Cavelle was at one of these jobs, these side
               4   jobs, and the bottom line for the person in charge of safety is
04:36:38       5   you're on 24/7. If you're not available, you make plans to
               6   have your underlings cover everything, and you're instantly
               7   available by phone.
               8               So this side career was an issue that we do intend to
               9   inject into the trial because it gets into that the person
04:37:01     10    who's now representing the CTA to the media and to the public
             11    is now also available online doing all these other sorts of
             12    things that put the CTA in the worst possible light.
             13                THE COURT: Well, I mean, I can see why that's
             14    interesting.
04:37:20     15                MR. KENNEDY: But it's part of the reason why the CTA
             16    was done with him.
             17                THE COURT: Well, right, but it doesn't -- how does it
             18    go to defamation if you didn't relay this stuff to Seattle, and
             19    how does it go to tortious interference? I mean, he's not
04:37:46     20    suing you for termination, is he?
             21                MR. SWEENEY: No.
             22                THE COURT: So I get in a classic Title VII or in a,
             23    you know, termination case, yes, this is why you terminated
             24    him, that he's a disaster, but I don't -- what's the relevance?
04:38:06     25                MR. KENNEDY: Well, it depends on what -- again,
           Case: 1:17-cv-05409 Document #: 187-1 Filed: 07/16/20 Page 6 of 19 PageID #:2764

                                                                                              27

               1   that's why I asked for the clear boundaries of their claim.
               2   What do they say the CTA or president Carter or whomever said
               3   is a defamatory statement? Are they saying that we falsely
               4   alleged that Mr. Cavelle had issues with respect to spending a
04:38:30       5   lot of time in bars or with respect to spending a lot of time
               6   in this other lifestyle. If they're not putting those at
               7   issue, then I can pull back on that.
               8               THE COURT: Is that it? I mean, I get that they
               9   said as I'm understanding it, they said something about he
04:38:52     10    stole from them --
             11                MR. SWEENEY: Right.
             12                THE COURT: -- which has to do with this train fund,
             13    charitable train fund, and then he had sexual relations with a
             14    subordinate. You know, you have a right to defend on that and
04:39:10     15    truth and all that, but did anything come up about his either
             16    having extra employment, which I don't even know if you're
             17    allowed to do, but okay there's that, and then the type of
             18    extra employment? You know, whether it's being an altar boy or
             19    whether it's running in a bar, was any of that reported to
04:39:37     20    Seattle?
             21                MR. KENNEDY: Well, counsel had mentioned it earlier.
             22    There's an e-mail that was sent to the former president of the
             23    CTA Frank Kruesi from president Carter where president Carter
             24    talks about Mr. Cavelle's drinking and essentially an
04:39:57     25    intervention by his colleagues or friends to address his
           Case: 1:17-cv-05409 Document #: 187-1 Filed: 07/16/20 Page 7 of 19 PageID #:2765

                                                                                              28

               1   drinking.
               2               THE COURT: Okay.
               3               MR. KENNEDY: It alludes to this sort of thing. So if
               4   they're claiming that we, the CTA or Mr. Carter, president
04:40:11       5   Carter, made statements to the Seattle folks saying "this guy
               6   has an alcohol problem or a cocaine problem and you ought to
               7   take heed," then we have to get into that.
               8               If they're saying, "well, that's not part of our case,
               9   counsel," then we can adjust discovery appropriately.
04:40:31     10                MR. SWEENEY: So what counsel is referencing is an
             11    e-mail that Mr. Carter sent to the former president of the CTA,
             12    Frank Kruesi.
             13                THE CLERK: Counsel, I'm sorry to interrupt.
             14                MR. SWEENEY: Oh, I'm sorry.
04:41:10     15                THE CLERK: Can you move the mic a little closer to
             16    you?
             17                MR. SWEENEY: Yeah.
             18                THE CLERK: Thank you.
             19                MR. SWEENEY: What the current president, Dorval
04:41:20     20    Carter, sent to Frank Kruesi was an e-mail in which he said
             21    that Mr. Cavelle stole $6,100 and that they made him pay it
             22    back. That's not true. They said that he was a potential drug
             23    abuser and abused alcohol and that there was going to be an
             24    intervention by his friends. I forget the details. We've
04:42:09     25    given it to them in the amended complaint, but to the extent
           Case: 1:17-cv-05409 Document #: 187-1 Filed: 07/16/20 Page 8 of 19 PageID #:2766

                                                                                              29

               1   we're going to get into the fact that he -- he did list the CTA
               2   does have a policy with respect to secondary employment, and he
               3   did list that he did this as secondary employment, even if he
               4   didn't get paid most of the time, and I don't believe that the
04:42:44       5   G Cavelle Project had anything to do with anything that was
               6   said to either Seattle or to Mr. Kruesi. It looks like they're
               7   just trying to embarrass him.
               8               THE COURT: So the defamation, it goes to Seattle and
               9   to the former president of CTA?
04:43:11     10                MR. SWEENEY: Yes.
             11                THE COURT: I see. So to the former president of
             12    CTA -- and maybe president Carter didn't communicate this to
             13    Seattle -- but to the former president of CTA who I imagine has
             14    a number of contacts in this area, president Carter also raised
04:43:38     15    this drug abuse, potential drug abuse and alcohol abuse issue,
             16    which means this kind of more a lifestyle issue.
             17                MR. SWEENEY: I don't know if that would be lifestyle
             18    but, yeah, he did say that to Mr. Kruesi.
             19                THE COURT: Okay. And you have a claim for that.
04:44:11     20                MR. SWEENEY: Yes.
             21                THE COURT: That he should not have, that president
             22    Carter should not have said that.
             23                MR. SWEENEY: That's true.
             24                THE COURT: Okay.
04:44:18     25                MR. SWEENEY: But we're saying if you take somebody's
           Case: 1:17-cv-05409 Document #: 187-1 Filed: 07/16/20 Page 9 of 19 PageID #:2767

                                                                                              30

               1   Facebook page, for instance, and start using that as -- I don't
               2   know why you'd be using it, but pictures of people that they
               3   might have posted on their Facebook page or linked on their
               4   Facebook page, that doesn't go at all to the issues raised with
04:44:43       5   Mr. Kruesi.
               6               THE COURT: So they're -- so president Carter is
               7   moving to discover the Facebook postings.
               8               MR. SWEENEY: Say it again?
               9               THE COURT: So president Carter is moving to discover
04:44:57     10    the Facebook postings.
             11                MS. BABBITT: As well as his website, Your Honor,
             12    which has the images we believe with him with drugs -- or not
             13    drugs, drinking, nightclubs, that sort of thing.
             14                THE COURT: Okay. So here's my thought on that. I
04:45:49     15    think you can have a fight about the admissibility of this
             16    stuff, and there's a lot of fights in the courts about
             17    admissibility of this kind of stuff. But given that president
             18    Carter is -- I thought that the defamation was limited to what
             19    went out to Seattle, but given that he also has this
04:46:14     20    communication with the former president of CTA and it's a
             21    little broader because it's going kind of after the character
             22    of the plaintiff in terms of his use, I think that this is fair
             23    game. So whether Judge Dow is going to admit it, that's a
             24    fight for another day.
04:46:39     25                But what does it take to get this discovery? I mean,
Case: 1:17-cv-05409 Document #: 187-1 Filed: 07/16/20 Page 10 of 19 PageID #:2768




       EXHIBIT B
Case: 1:17-cv-05409 Document #: 187-1 Filed: 07/16/20 Page 11 of 19 PageID #:2769




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

 GEORGE CAVELLE,

               Plaintiff,
                                             Case No. 17-CV-05409
        v.
                                             Judge Robert M. Dow, Jr.
 CHICAGO TRANSIT AUTHORITY,                  Magistrate Judge Mary M. Rowland
 DORVAL R. CARTER, JR., individually,
 JOHN DOE 1, and JOHN DOE 2,

               Defendants.

   PLAINTIFF’S SUPPLEMENTAL RESPONSE TO DEFENDANTS’ SECOND
                 SUPPLEMENTAL INTERROGATORIES

        NOW COMES Plaintiff, George Cavelle (“Cavelle”), by and through his

undersigned counsel, and for his      Supplemental Response to Defendants’ Second

Supplemental Interrogatories, states as follows:



1. Identify and describe in detail every defamatory statement you assert has been made

against you and for which you seek relief in this action. For each defamatory statement

you identify, state the following:

a) The speaker(s) of the defamatory statement;

b) The receiver(s) of the defamatory statement;

c) The date and time the defamatory statement was made;

d) The manner in which the defamatory statement was communicated; and

e) The manner in which you came to know such a defamatory statement was

made.

RESPONSE:
Case: 1:17-cv-05409 Document #: 187-1 Filed: 07/16/20 Page 12 of 19 PageID #:2770




     a)     As further detailed in the First Amended Complaint, the speaker

            in the case of the defamatory statements made regarding Plaintiff

            were Dorval Carter and the CTA.

     b)     As further detailed in the First Amended Complaint, the “receiver”

            of the defamatory statements from Dorval Carter were Robert

            Gannon and Frank Kruesi.        The “receiver” of the defamatory

            statements from CTA were all individuals who observed the

            Wanted Poster on or about CTA properties.

     c)     As detailed in the First Amended Complaint, the defamatory

            statements made by Dorval Carter were made to Frank Kruesi on

            or around September 3-5, 2015 and to Robert Gannon on or about

            August 9, 2016. On information and belief, the Wanted Poster was

            posted on CTA on and after September 16, 2015.

     d)     As detailed in the First Amended Complaint, the defamatory

            statements made by Dorval Carter were made via email and phone

            conversation.    The defamatory statement by the CTA was a

            document published throughout the CTA property as a Wanted

            Poster.

     e)     Plaintiff came to know of the defamatory statements via oral

            communications regarding the statements to Robert Gannon and

            the Wanted Poster and by reading the email to Frank Kruesi.
Case: 1:17-cv-05409 Document #: 187-1 Filed: 07/16/20 Page 13 of 19 PageID #:2771




Dated: April 15, 2019                      Respectfully Submitted,

                                           GEORGE CAVELLE

                                           By:    s/ Robert D. Sweeney
                                           Robert D. Sweeney
                                           John J. Scharkey
                                           Zachary M. Slavens
                                           SWEENEY & SCHARKEY, LLC
                                           111 West Washington Street
                                           Burnham Center, Suite 1160
                                           Chicago, Illinois 60602
                                           Tel. (312) 384-0500

                                           Counsel for George Cavelle
Case: 1:17-cv-05409 Document #: 187-1 Filed: 07/16/20 Page 14 of 19 PageID #:2772




                            CERTIFICATE OF SERVICE

      I hereby certify that on April 15, 2019, I caused the foregoing to be served on all
counsel with an appearance in the case:

      John Francis Kennedy
      Elizabeth Erin Babbitt
      Allison Emma Czerniak
      Paul Coogan
      Taft Stettinius & Hollister LLP
      111 East Wacker Drive
      Suite 2800
      Chicago, Illinois 60601
      jkennedy@taftlaw.com
      ebabbitt@taftlaw.com
      aczerniak@taftlaw.com
      pcoogan@taftlaw.com

Dated: April 15, 2019                          By: /s/ Zachary M Slavens
Case: 1:17-cv-05409 Document #: 187-1 Filed: 07/16/20 Page 15 of 19 PageID #:2773




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

 GEORGE CAVELLE,

               Plaintiff,
                                            Civil Action No. 1;17-cv-5409
        V.
                                            Judge Robert M. Dow, Jr.
 CHICAGO TRANSIT AUTHORITY, and             Magi.strate Judge Mary M. Rowland
 DOR VAL R. CARTER. JR individually,

               Defendants.

                             RULE 33 VERIFICATION

       L George Cavelle, hereby declare under oath that the information contained in all
the responses to Defendants interrogatories previou.sly served on Defendants are true
and correct to the best of my knowledge, information, and ber f as of this 15th day of
April, 2019.


                                                                     z
                                                            George Cavelle
Case: 1:17-cv-05409 Document #: 187-1 Filed: 07/16/20 Page 16 of 19 PageID #:2774




       EXHIBIT C
           Case: 1:17-cv-05409 Document #: 187-1 Filed: 07/16/20 Page 17 of 19 PageID #:2775


Babbitt, Elizabeth E.

From:                                Robert D. Sweeney <rsweeney@ssbpartners.com>
Sent:                                Friday, February 14, 2020 11:48 AM
To:                                  Babbitt, Elizabeth E.
Cc:                                  Kennedy, John; Czerniak, Allison E.; Coogan, Paul J.
Subject:                             RE: Cavelle v. CTA Discovery


Elizabeth,

Thank you for your email. With respect to the issues you raise:

      1) Received and we intend to comply with Judge Fuentes’s order.
      2) With respect to limiting the claim to Mr. Carter’s statement that Mr. Cavelle stole $6,100 from CTA, we believe
         that would ignore multiple additional statements in the email that we claim are false and which we believe Mr.
         Carter lacked reasonable basis to make. Accordingly, you should take whatever discovery you deem
         appropriate. That said, Plaintiff reserves all rights with respect to the same.
      3) As you are aware, until Tuesday of this week we had been advised that the deposition of Mr. Keating would take
         place in February. While the end of March is very busy, it is a priority for us that we get this deposition
         completed. As such, lets plan on March 30 at 10:00 AM. We will send a notice.
      4) Presumably, you want a date after March 16 for Mr. Cavelle’s deposition since that is when the document
         production referenced in Item 1 would be due. Assuming this is correct, I will look for dates between March 16
         and March 31. If you already know dates in that range that you are not available, please advise. If you would be
         open to taking Mr. Cavelle’s deposition before March 16, please let me know and I will check on dates during
         that range as well.

On another issue, due to demands in other matters, it appears we are going to need 3 additional business days to
respond to your fee petition. Please let me know if you have an objection to us taking until Wednesday, 2/19, to file our
response, with a commensurate extension for your reply.

If you would like to discuss any of these matters further let me know and we can arrange a call.

Bob


Robert D. Sweeney
Sweeney, Scharkey & Blanchard LLC
230 West Monroe Street
Suite 1500
Chicago, Illinois 60606
Direct (312) 384-1255
rsweeney@ssbpartners.com
www.ssbpartners.com



Confidentiality Notice: This email may contain privileged or confidential information. Any unauthorized use or disclosure of this
communication is prohibited. If you believe that you have received this email in error, please notify the sender immediately and
delete it from your system.




                                                                  1
         Case: 1:17-cv-05409 Document #: 187-1 Filed: 07/16/20 Page 18 of 19 PageID #:2776

From: Babbitt, Elizabeth E. <ebabbitt@taftlaw.com>
Sent: Friday, February 14, 2020 10:43 AM
To: Robert D. Sweeney <rsweeney@ssbpartners.com>
Cc: Kennedy, John <jkennedy@taftlaw.com>; Czerniak, Allison E. <aczerniak@taftlaw.com>; Coogan, Paul J.
<PCoogan@taftlaw.com>
Subject: RE: Cavelle v. CTA Discovery

Good Morning Bob. We wanted to address a few item on the case with you:

    (1) A copy of Defendants’ requests for production are attached. As Mag. Judge Fuentes ordered at the last hearing,
        Plaintiff’s responses to these requests are due on or before March 16, 2020. (Dkt. 143.)
    (2) You have not responded to my inquiry below regarding what allegations in the Kruesi correspondence Plaintiff
        intends to put at issue in the case. As I mentioned, if the parties could reach agreement, this would limit some
        of the necessary discovery.
    (3) You have also not responded to Allie’s note regarding the deposition of Mr. James Keating. As Allie indicated in
        her February 11 email, Mr. Keating is available for a deposition in March 23-25, 27 (after 10:30am), 30-31. Can
        you please confirm what day works for you?
    (4) We need a date in March for Mr. Cavelle’s deposition. Can you please identify what days work for that?

Thank you,

Elizabeth




                Elizabeth E. Babbitt
Taft /          Partner
                ebabbitt@taftlaw.com
                Dir: 312.836.4116
                Tel: 312.527.4000 | Fax: 312.966.8556
                111 E. Wacker Drive, Suite 2800
                Chicago, Illinois 60601-3713


                Taft Bio
                Download vCard
                taftlaw.com




This message may contain information that is attorney-client privileged, attorney work product or otherwise confidential. If
you are not an intended recipient, use and disclosure of this message are prohibited. If you received this transmission in
error, please notify the sender by reply e-mail and delete the message and any attachments.


From: Babbitt, Elizabeth E.
Sent: Monday, February 10, 2020 4:34 PM
To: 'Robert D. Sweeney' <rsweeney@ssbpartners.com>
Cc: Kennedy, John <jkennedy@taftlaw.com>; Czerniak, Allison E. <aczerniak@taftlaw.com>; Coogan, Paul J.
<PCoogan@taftlaw.com>
Subject: Cavelle v. CTA

Bob: In court before Magistrate Judge Fuentes, I explained to the Court that we intended to focus additional discovery
primarily on the new allegations arising from the emails that are Exhibit B of the First Amended Complaint. You
                                                              2
        Case: 1:17-cv-05409 Document #: 187-1 Filed: 07/16/20 Page 19 of 19 PageID #:2777
indicated that the focus of the new claims with respect to Exhibit B was the language stating “he stole $6100 from the
account that funds the holiday train.” I had mentioned that if Plaintiff was willing to agree not to make the other
allegations presented in this email exchange between President Carter and Mr. Kruesi (i.e., heavy drinking, possible drug
use, and an intervention) a basis of his claims, we could likely avoid much of the additional discovery on those
elements. Will Plaintiff agree not to assert those allegations as part of any of his claims? If that is the case, we could
prepare a stipulation and avoid some further discovery on those matters.

Please let me know as soon as possible, as we are preparing written discovery in furtherance of the Court’s order. I also
wanted to let you know that Mr. Keating has informed us he is not available for a deposition in February. We are
working to identify dates that will work for Mr. Keating in March.

Thank you,
Elizabeth




                                                            3
